The assignments of error on appeal are from a judgment overruling the demurrers to the complaint.
Since the adoption of form 12, § 9531, Code 1923, facts indicated for a count declaring on a policy of insurance are sufficient. Sovereign Camp, W. O. W., v. Gunn, 224 Ala. 444,140 So. 410; Bankers' Credit Life Ins. Co. v. Lee, 224 Ala. 398,140 So. 609; Commercial Casualty Ins. Co. v. Hubert,226 Ala. 357, 147 So. 134.
While Form 12 is designated as for a declaration upon a life insurance policy, it is held applicable to other insurance contracts, with the required necessary averment thereof. That is, a complaint averring the essential facts, in like general terms, is sufficient. The effect of the averments contained in the instant complaint is compliance with the rules of pleading in the premises. Police  Firemen's Ins. Ass'n v. Crabtree,215 Ala. 36, 109 So. 156; Modern Order of Praetorians v. Wilkins,220 Ala. 382, 384, 125 So. 396.
The change from form 12, § 5382, page 1196 of the Code of 1907, to that of form 12, § 9531, vol. 4, page 502, Code of 1923, by dropping the words "for the term of __________ years," and that it was "not now necessary to aver the time that the policy was to run," will be noted. Inter-Ocean Casualty Co. v. Foster, 226 Ala. 348, 147 So. 127; National Life  Accident Ins. Co. v. Hannon, 212 Ala. 184, 101 So. 892. It is insisted that it was mere conclusion, to which we do not agree.
It results that there was no error in the ruling assigned as error, and the judgment of the circuit court is therefore affirmed.
Affirmed.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur. *Page 389